Citation Nr: 1042452	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asthma. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas Massey, Counsel






INTRODUCTION

The Veteran had active service from May 1990 to September 1995, 
from October 2001 to October 2002, from October 2002 to February 
2003, and from May 2004 to October 2005, to include service in 
the Southwest Asia Theatre of Operations.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in January 2007 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in which the RO denied the Veteran's claim 
of entitlement to service connection for asthma.  

The RO in January 2007 also denied service connection for 
malaria.  In an April 2010 decision, however, the Board granted 
service connection for malaria.  The RO effectuated the Board's 
decision by assigning a noncompensable (zero percent) disability 
rating, effective April 8, 2006.  Since the Veteran did not 
appeal either the noncompensable rating or the effective date 
assigned for that award, that claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he 
must separately appeal these "downstream" issues).

In April 2010, the Board also remanded the issue of entitlement 
to service connection for asthma for additional evidentiary 
development, which included affording him a VA compensation 
examination.  All requested development has since been 
accomplished, and the case was readjudicated by the Appeal 
Management Center (AMC) in an August 2010 supplemental statement 
of the case (SSOC).  Therefore, the case is once again before the 
Board for appellate review.



FINDING OF FACT

The Veteran's asthma is causally or etiologically related to 
service.  


CONCLUSION OF LAW

Asthma was incurred during active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, since this decision constitutes a complete grant of the 
benefits sought on appeal, the Veteran cannot be prejudiced by 
any possible defect in the VA's "duty to notify" and "duty to 
assist" obligations.  Therefore, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to assist" 
obligations is unnecessary.  

The Veteran claims that he developed asthma due to exposure to 
smoke from burning oil fields while stationed in Kuwait during 
the Persian Gulf War from December 1990 to May 1991.  He also 
attributes his asthma to exposure to pollutants during his 
participation in the rescue and clean-up operations at Ground 
Zero in New York City, following the terrorist attack on the 
World Trade Center on September 11, 2001.  For the reasons set 
forth below, the Board will resolve all reasonable doubt in his 
favor and grant his claim.

Service connection is granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record shows that the Veteran served in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  This is 
significant because, for Persian Gulf War Veterans, service 
connection may be granted for objective indications of a chronic 
disability resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

These provisions do not apply, however, since the Veteran has a 
confirmed diagnosis of asthma.  Thus, service connection may be 
established either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (when a 
Veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.)  See also Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining 
service connection, all theories of entitlement must be 
considered).

In this case, service connection for asthma is warranted on a 
direct basis.  Evidence indicates that the Veteran's asthma was 
caused by exposure to smoke from burning oil fields while 
stationed in Kuwait during the Persian Gulf War from December 
1990 to May 1991, which worsened due to additional exposure to 
pollutants during his participation in the rescue and clean-up 
operations at Ground Zero on September 11, 2001.  Therefore, 
service connection is warranted for the Veteran's asthma.

The Veteran's service treatment records (STRs) for his first 
period of active duty from May 1990 to September 1995 make no 
reference to respiratory problems.  Of particular relevance, a 
physical examination in September 1995 at the time of his 
discharge notes that his lungs and chest were normal on clinical 
evaluation.  The Veteran also denied asthma and shortness of 
breath on a Report of Medical History at that time.  Hence, the 
STRs tend to provide evidence against the Veteran's claim that he 
developed asthma due to exposure to smoke during his Persian Gulf 
service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In fact, the evidence shows that breathing problems due to asthma 
were first documented in May 2000, almost five years after his 
separation from his first period of active duty.  A May 2000 
report of a pulmonary function test notes that the Veteran had a 
mild restriction.  In a June 2000 report, a private physician 
notes that the Veteran was under his care for bronchial asthma.  
The Veteran was not treated for asthma again until November 2003, 
at which time he was seen at the emergency room for an asthma 
attack while on vacation in Europe.  The record also shows 
continued treatment for asthma, as reflected in VA outpatient 
treatment records.  

Unfortunately, none of these treatment records includes a medical 
opinion concerning the etiology or date of onset of the Veteran's 
onset.  But the fact that they show that his asthma was first 
diagnosed almost five years after his first period of active duty 
from May 1990 to September 1995 tends to disprove his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).

Although these records tend to indicate that the Veteran first 
developed asthma almost five years after his first period of 
active duty - and over a year prior to his second period of 
active duty - medical evidence indicates that the Veteran's 
asthma was still caused by exposure to smoke from burning oil 
fields during his Persian Gulf service.  See 38 C.F.R. § 3.303(d) 
(service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service).  

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in July 2010 to determine whether his asthma is 
related to service.  After reviewing the claims file and 
examining the Veteran, the VA examiner opined that it was more 
likely than not that the Veteran's asthma "was triggered by 
toxic inhalation exposure during military service."  The 
examiner pointed out that the Veteran "has had allergies from 
childhood, but no asthma or any respiratory problem before his 
inhalation exposure in service.  He was active in highschool 
[sic] athletics without unusual shortness of breath, which is 
good evidence that he had no asthma at that time."  After 
establishing that the Veteran's asthma did not exist prior to his 
first period of active duty, the examiner then added:

During his service, he has had significant exposure to 
toxins inhalants: working for 6 months in an 
environment breathing black smoke from the oil fires 
in the Iraqi oil fields during the Iraq war, and 
working for several weeks at ground zero breathing 
demolition dust exposure rising from the rubble of the 
NYC World Trade Center collapse.  In an individual 
with underlying atopy, it is more likely that not that 
he developed reactive airway dysfunction syndrome 
which has persisted as asthma from these exposures in 
service.  Although the exposures were in 1991 and 2001 
and he didn't become symptomatic until 2002, it is 
likely that his airways were abnormal before his first 
symptoms.  Evidence of this is the fact that today, he 
is also completely asymptomatic, yet his spirometry 
shows airflow obstruction.

This opinion support the Veteran's claim that his asthma was 
caused by exposure to smoke from burning oil fields during his 
Persian Gulf service in 1991, which was later aggravated by 
exposure to pollutants while working at Ground Zero in 2001.  The 
examiner indicated that she had reviewed the claims file before 
rendering an opinion, and supported her conclusions with 
rationale.   See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion [] must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  

One problem with the opinion, however, is the examiner's 
inaccurate comment that the Veteran's symptoms first appeared in 
2002.  As noted, the record shows that the Veteran's respiratory 
symptoms first appeared in May 2000, and that asthma was first 
diagnosed in June 2000.  So the Veteran's opinion was not based 
on an entirely accurate review of the claims file.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) (hold that the Board may 
reject a medical opinion based on an inaccurate factual basis).  
This mistake is partially significant because, since the 
Veteran's asthma was diagnosed prior to the terrorist attack on 
the World Trade Center on September 11, 2001, it could not have 
been caused by pollutants from Ground Zero.  

Nevertheless, the examiner also attributed the Veteran's asthma 
to exposure to smoke from burning oil fields during his Persian 
Gulf service in 1991.  Thus, the examiner apparently indicated 
that the Veteran's asthma was caused by exposure to smoke from 
burning oil fields during his Persian Gulf service, and then 
aggravated by exposure to additional pollutants in September 2001 
at Ground Zero.  In short, the VA examiner's favorable opinion 
provides probative evidence in support of the Veteran's claim.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position). 

In light of these findings, the Board finds that the evidence is 
in relative equipoise -  i.e., evenly balanced for and against 
his claim - as to whether the Veteran's asthma was caused by 
smoke from burning oil fields in service.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue).  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his asthma was incurred in service.  
38 C.F.R. § 3.102.


ORDER

Service connection for asthma is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


